Per Curiam :
The appellant was convicted nominally of a felony but actually of a misdemeanor, for it is only by virtue of the law in force prior to the Oode of 1880, and continued by it, that the indictment was sustained, and by that law the offense was a misdemeanor.
The evidence acquits the appellant of any moral wrong or corrupt intent. Ilis withholding the book was a technical offense, as he should have delivered it to his successor, and intentionally and deliberately refused to do it.. There was no error in the instructions of the court to the jury.
Judgment affirmed.